Citation Nr: 0734670	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-27 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served with the recognized guerrillas from 
November 1944 to May 1945 and with the Regular Philippine 
Army from May 1945 to February 1946.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in September 2007; a 
transcript is of record. 

As a preliminary matter, the Board notes that the February 
2006 rating decision showed that the RO decided that new and 
material evidence had been associated with the claims file 
and therefore reopened the previously disallowed claim for 
service connection for the cause of the veteran's death but 
denied the claim on the merits.  In Barnett v. Brown, 8 Vet. 
App. 1 (1995), affirmed 83 F.3d 1380 (Fed. Cir. 1996), the 
Court of Appeals for the Federal Circuit determined that the 
statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes 
a legal duty for the Board to consider new and material 
issues regardless of the RO's actions.  The Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  As such, the Board 
must make its own determination as to whether new and 
material evidence has been presented to reopen the 
appellant's claim.  






FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claim and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.  By an unappealed decision dated in August 2002, the RO 
denied the veteran's claim of entitlement to service 
connection for the cause of the veteran's death. 	

3.  Evidence submitted subsequent to the August 2002 decision 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and raises a reasonable possibility of 
substantiating the claim.  		

4.  The veteran died on July [redacted], 1987 and bleeding peptic 
ulcer was listed as an underlying cause of death on 2 
different death certificates bearing the veteran's name.

5.  The competent medical evidence shows that the veteran was 
treated for peptic ulcer disease within one year after his 
discharge from active duty service.


CONCLUSIONS OF LAW

1.  The rating decision of August 2002 is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002). 

2.  The veteran has submitted new and material evidence that 
warrants reopening her claim for service connection for cause 
of the veteran's death.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a) (2007).   

3.  The cause of the veteran's death was incurred as a result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

When a claimant is attempting to reopen a previously 
disallowed claim, VA must notify the claimant of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the 
appellant's claim, in correspondence dated in September 2005, 
the RO advised the appellant of what the evidence must show 
to establish entitlement to service connection for the cause 
of the veteran's death.  The RO also explained that the claim 
had previously been denied and that she needed to provide 
"new and material" evidence to reopen the claim.  The RO 
provided the appellant with the applicable definition of 
"new and material" evidence.  The RO also explained to the 
appellant that the claim had previously been denied because 
the evidence previously provided was not sufficient to 
establish a causal relationship to any death-causing 
condition and the veteran's active duty to service.  

In the September 2005 correspondence the RO also advised the 
appellant of VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the appellant and which portion 
VA would attempt to obtain on behalf of the appellant.  The 
RO also specifically requested that the appellant send any 
evidence in her possession that pertained to the claim.

In correspondence dated in August 2007, the RO informed the 
appellant that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 
Although this letter was untimely in that it was not provided 
prior to the decision that is the subject of this appeal, the 
Board finds no prejudice as a result.  For reasons explained 
more fully below, the appellant's claim is being granted.  
Thus, the RO will have the opportunity to provide the proper 
notice prior to assigning a rating.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records from Quezon City.  On the appellant's behalf, the RO 
requested records from Dr. E.V. in correspondence dated in 
December 2005.  In January 2006, the RO received a letter 
from E.A., who identified herself as Dr. E.V.'s sister.  E.A. 
stated that Dr. E.V. had died in 1980.  E.A. included a death 
certificate in support of her statement that Dr. E.V. had 
died.  Based on this response the Board finds that the 
records from Dr. E.V. are no longer available and that VA has 
no further duty to attempt to obtain them.  See 38 C.F.R. § 
3.159(c)(1) (2007).    

Throughout the course of this appeal the appellant has 
submitted many documents in support of her claim.  Many of 
these documents were submitted multiple times.  At her video 
conference hearing she testified, through an interpreter, 
that she had no additional medical records to submit.  From 
her testimony and the numerous submissions of documents in 
support of her claim, the Board finds that the appellant has 
actively participated in the adjudication process and has 
demonstrated actual knowledge of the criteria needed to 
substantiate her claim.  For these reasons, the Board finds 
that no further development is required to comply with the 
duty to assist the appellant in developing the facts 
pertinent to her claim.  Accordingly, the Board will proceed 
with appellate review.


Legal Criteria and Procedural History

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.5(a), 3.312 
(2007).  The death of a veteran will be considered as having 
been due to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  
A principal cause of death is one which, singularly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2007).  A contributory cause 
of death is one which contributed substantially or materially 
to death, combined to cause death, and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2007).  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.   

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

With chronic diseases shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.    

For veterans who served more than 90 days during a period of 
war or after December 31, 1946, service connection for peptic 
(gastric or duodenal) ulcers may be presumed if manifested to 
a compensable degree within 1 year from the veteran's 
discharge.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2007).  A 
proper diagnosis of gastric or duodenal ulcer (peptic ulcer) 
is to be considered established if it represents a medically 
sound interpretation of sufficient clinical findings 
warranting such diagnosis and provides an adequate basis for 
a differential diagnosis from other conditions with like 
symptomatology; in short, where the preponderance of evidence 
indicates gastric or duodenal ulcer (peptic ulcer).  Id.  
Whenever possible, of course, laboratory findings should be 
used in corroboration of the clinical data.  Id.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  The definition of "new 
and material evidence" was revised in August 2001.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The appellant's 
application to reopen her claim for service connection was 
initiated in September 2005.  Thus, the new definition of 
"new and material evidence" is applicable to her claim.  

Under the new definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2007).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the appellant in developing the facts 
necessary for her claim has been satisfied.

A review of the record shows that the appellant's initial 
claim for service-connected benefits for service connection 
for the cause of the veteran's death was denied in an August 
2002 rating decision.  In correspondence dated in August 
2002, the RO informed the appellant of the denial and advised 
her of her procedural and appellate rights.  The appellant 
filed a notice of disagreement (NOD), which the RO received 
in October 2003.  The RO found the NOD to be untimely and the 
appellant appealed that decision to the Board.  In a decision 
dated in January 2006, the Board found that the appellant had 
failed to file a timely NOD and denied her claim.  

In September 2005, while the issue of timeliness of her 
October 2003 NOD was pending before the Board, the appellant 
submitted additional evidence to the RO.  The RO deemed this 
submission to be a request to reopen her previously 
disallowed claim.  The RO determined that the additional 
evidence was both new and material, and in the February 2006 
rating decision, reopened the claim but denied it on the 
merits.  The appellant expressed her disagreement with that 
decision in a letter dated in letter received in March 2006.  
In response to this letter the RO issued another rating 
decision, dated in March 2006, confirming the denial in the 
February 2006 rating decision.  The appellant submitted a 
response to that rating decision in a letter received in June 
2006.  The RO accepted this as a timely filed NOD and 
subsequently issued an SOC, dated in July 2006.  The Board 
finds that the March 2006 correspondence was a timely filed 
NOD with respect to the February 2006 rating decision and 
that the appeal of that	 rating decision is properly before 
the Board.  

Evidence

Prior to the last final denial in August 2002, the RO 
considered the veteran's service medical records, VAMC 
treatment records dated in 1985, Provincial Health Office 
records, Masbate Provincial Hospital records, a certificate 
of death, and a marriage contract.

The veteran's service medical records included a discharge 
physical examination report, dated in February 1946, in which 
the examiner stated that the veteran incurred dysentery and 
appendicitis in the line of duty.  The examiner noted that 
the dysentery had been incurred in November 1944.  The 
examiner also stated that the veteran underwent an 
appendectomy in December 1945.  Regarding the dysentery and 
appendicitis, the examiner indicated that neither would 
result in disability or untimely death.  

The evidence also included a death certificate dated in March 
2002, which included the signature of Dr. A.C.  According to 
the information on the death certificate the veteran died at 
7:00 a.m. on July [redacted], 1987.  The immediate cause of death was 
listed as cardiac arrest and the underlying cause of death 
was listed as bleeding peptic ulcer.  Dr. A.C. did not 
indicate whether he had attended the deceased.  The death 
certificate was purportedly prepared by N.C. and the 
appellant was named as the informant.  

In a medical certificate from Masbate Provincial Hospital, 
dated in July 1976, Dr. E.C. stated that the veteran had been 
treated for bleeding peptic ulcer in that month.  An 
admission slip from Masbate Provincial Hospital reflected 
that the veteran had been admitted in July 1976 with a 
tentative diagnosis of bleeding peptic ulcer.  

In a Medicare Claim for Patient, Dr. A.A. stated that the 
veteran had been treated for bleeding peptic ulcer in January 
and February 1986.  

In a VAMC hospital summary, dated in October 1985, Dr. S.B. 
stated that the veteran had been treated for vitamin 
deficiency.  

Evidence received since the August 2002 rating decision 
consisted of the following. 

A death certificate purportedly prepared by Z.G. on July [redacted], 
1987, listed the underlying cause of death as bleeding peptic 
ulcer.  Z.G. indicated that his position was "sanitary 
inspector."  Z.G. did not indicate whether he attended the 
veteran at his death.  J.C., the veteran's brother-in-law, 
was listed as the informant on the death certificate.  The 
immediate cause of death was illegible.  This death 
certificate did not include a time of death.  M.G., 
identified on the death certificate as the Local Civil 
Registrar, indicated that the death certificate had been 
received at that office in June 1989.

In a certification, dated in July 1980, Dr. E.V. certified 
that he had treated the veteran on August 8, 1946 due to 
peptic ulcer and cough.  A death certificate for Dr. E.V. 
indicated that he died in August 1980. 

In a list of registered physicians, Dr. E.V.'s name is listed 
as being registered as of June 1940.

According to a travel board hearing transcript dated in June 
2005, A.D., the veteran's son, testified that the veteran's 
peptic ulcer existed from the time he was discharged until 
the time he died.  He stated that the peptic ulcer was from a 
lack of food during that time.  

In an affidavit from M.P. and M.C., dated in October 2005, 
they stated that they were a married couple who had 
personally known the veteran.  M.P. and M.C. stated that they 
were veterans of World War II and that the veteran was their 
comrade-in-arms.  They stated that on or about August 8, 
1946, the veteran saw Dr. E.V. after looking weak and pale.  
They also stated that Dr. E.V. diagnosed the veteran with 
peptic ulcer and cough.  

In an affidavit dated in February 2004, B.C., who reported 
that he was a veteran who had served with the appellant's 
husband, stated that when in service they were forced to 
drink water from rivers and lakes.  B.C. also stated that 
they had to rely on leaves and edible fruit for food and that 
they suffered from severe peptic ulcer disease as a result.

In an affidavit dated in February 2004, T.Z., who reported 
that he was a veteran who had served with the appellant's 
husband, stated that when in service they were forced to 
drink water from rivers and lakes.  T.Z. also stated that 
they had to rely on leaves and edible fruit for food and that 
they suffered from severe peptic ulcer disease as a result.

Certificate of marriage, dated in January 2006, Reverend J.B. 
certified that the veteran and appellant had been married on 
December [redacted], 1961.  

At the appellant's video conference hearing in September 
2007, the appellant re-asserted that it was her belief that 
her husband incurred a septic [sic] ulcer in service and that 
this ultimately caused his death.  She also stated that she 
had no more medical records to submit.  She testified that 
she did not know her husband when he was in service and that 
they met shortly before they were married in 1961.  The 
appellant explained that Dr. E.V. was the veteran's doctor.  

Analysis

The Board finds that evidence received since the last prior 
final denial of the claim includes new and material evidence 
and that the claim for service connection for the cause of 
the veteran's death must be reopened.  

Of the evidence submitted after the August 2002 rating 
decision, the Board finds that the certification letter by 
Dr. E.V. is neither cumulative nor redundant.  Prior to then, 
this certification letter had not been associated with the 
claims file.  Further, the new evidence is significant in 
that it is probative of the issue of whether the veteran was 
treated for peptic ulcer disease within a year of his 
military discharge.  

The certification letter appears to support the appellant's 
contention that the veteran was treated for peptic ulcer 
disease within a year of his military discharge.  Considering 
that the credibility of this evidence is to be presumed for 
the purpose of determining whether to reopen the claim, the 
Board finds that it is new and material.  38 C.F.R. § 3.156 
(2007), Justus, 3 Vet. App. at 512-13.

Thus, the Board finds that new and material evidence has been 
received since the August 2002 rating decision that denied 
service connection for the cause of the veteran's death, and 
that the claim is reopened.

Regarding the merits of the claim, the Board finds that 
service connection for the cause of the veteran's death must 
be granted.  First, regarding the letter from Dr. E.V., the 
Board recognizes that it was dated more than 3 decades after 
the alleged treatment, but nonetheless finds it to be 
credible.  See Washington v. Nicholson, 19 Vet. App. 362, 369 
(2005) (noting that the Board must in the first instance 
assess the credibility and probative value of evidence).  In 
this regard, the Board finds relevant that the RO was able to 
verify Dr. E.V.'s identity from the list of registered 
physicians.  Moreover, the Board considers significant that 
the veteran incurred dysentery and appendicitis in service.  
Evidence that the veteran received this treatment is 
consistent with Dr. E.V.'s declaration that he treated the 
veteran for a similar ailment shortly thereafter.  In short, 
there is no evidence contradicting the authenticity of Dr. 
E.V.'s letter and in the absence of such evidence, the Board 
presumes it to be credible.  To be sure, the record is not 
without a measure of ambiguity.  Despite the lack of utterly 
convincing data, the claim is not incredible on its face, 
especially in the absence of competent negative evidence.  
The Board may not substitute its judgment for the record.

Regarding the cause of the veteran's death, the Board also 
finds the evidence to weigh in favor of the appellant.  Both 
death certificates listed the underlying cause of death as 
bleeding peptic ulcer, which satisfies the criteria of 
section 3.312.  As there is no evidence to the contrary, the 
Board finds that bleeding peptic ulcer was a contributory 
cause of death.  See 38 C.F.R. § 3.312(c) (2007).


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


